Citation Nr: 0506569	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-05 062	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran service on active duty from August 1947 to 
December 1970, including service in Vietnam.  The appellant 
is the veteran's widow.

Based on a March 2004 Order of the United States Court of 
Appeals for Veterans Claims (Court), this case was remanded 
by the Board of Veterans' Appeals (the Board) in August 2004 
to the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO), for additional 
development.  The case is again before the Board for 
adjudication.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The veteran died in August 2001.  According to the death 
certificate, the veteran died of metastatic renal cell 
carcinoma.  At the time of his death, he was not service 
connected for any disability.   

A review of the claims file reveals a December 2002 private 
physician's statement from R.L.V., M.D., who had treated the 
veteran for many years until his death, in which it is 
concluded, without any noted supporting rationale, that the 
veteran's renal cell carcinoma "could be causally related to 
chemical exposure in service."  According to a June 2004 
medical report from J.M.L., M.D., there is a distinct 
possibility, based on his reading of the relevant literature, 
that there is an association between the veteran's carcinoma 
of the kidney and his exposure to Agent Orange during 
service.  

While the above physician's opinions are suggestive of a 
possible connection between the veteran's military service 
and his death from metastatic renal carcinoma, they are 
inadequate to provide a medical nexus upon which service 
connection for the cause of death may be granted.  
Consequently, there is no medical nexus opinion on file on 
whether the veteran's death was causally related to his 
military service, to include exposure to Agent Orange, as is 
now called for by the VCAA.  

Consequently, the Board finds that additional development is 
needed prior to final Board adjudication.  Accordingly, the 
case is remanded for the following actions:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
additional health care providers, 
including VA, who may possess additional 
records pertinent to her claim for 
service connection for the cause of the 
veteran's death.  After obtaining any 
necessary authorization from the 
appellant for the release of any private 
medical records, the RO should obtain 
and associate with the file all records 
that are not currently on file.

2.  If the RO is unsuccessful in 
obtaining any such records identified by 
the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of 
the outstanding medical records if 
possible.

3.  After the above have been completed, 
the RO should arrange for review of the 
veteran's claims file by a health care 
provider with appropriate expertise to 
determine the relationship, if any, 
between the veteran's military service, 
to include exposure to Agent Orange, and 
his death from metastatic renal cell 
carcinoma.  The claims folder, including 
a copy of this Remand, must be made 
available to, and reviewed by, the 
reviewer.  The reviewer should furnish a 
medical opinion, with full rationale, as 
to whether the veteran's military 
service, including his exposure to Agent 
Orange, was a significant contributing 
factor in the veteran's death.  The 
reviewer's opinion should include 
reference and discussion of the opinions 
from Drs. R.L.V. and J.M.L.  If an 
opinion cannot be provided without 
resort to speculation, it must be noted 
in the reviewer's report.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.  This opinion should be 
associated with the claims file.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
should then readjudicate the appellant's 
claim of entitlement to service 
connection for the cause of the 
veteran's death.  If the issue continues 
to be denied, the RO should provide the 
appellant and her representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.
No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should act on this claim in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003), (to be codified at 38 U.S.C. 
§§ 5109B, 7112).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




